16-44-cv
Beard v. Town of Monroe, et al. 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 9th day of December, two thousand sixteen. 

PRESENT:            JOHN M. WALKER, JR., 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

THOMAS BEARD,  
                              Plaintiﬀ‐Appellant, 

                                        v.                                                    16‐44‐cv 

TOWN OF MONROE, PLANNING AND ZONING 
COMMISSION OF THE TOWN OF MONROE, JOSEPH 
CHAPMAN,  
              Defendants‐Appellees.

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 


FOR PLAINTIFF‐APPELLANT:                                     Ian A. Cole, Cohen & Thomas, Derby, Connecticut. 

FOR DEFENDANTS‐APPELLEES:                                    Michael T. Ryan, Jonathan C. Zellner, Ryan Ryan 
                                                             Deluca LLP, Stamford, Connecticut. 
              Appeal from the United States District Court for the District of 

Connecticut (Arterton, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.     

       Plaintiff‐appellant Thomas Beard appeals from a judgment entered on December 

7, 2015, granting summary judgment in favor of defendants‐appellees Town of Monroe 

(the ʺTownʺ), its Planning and Zoning Commission, and Zoning Enforcement Officer 

(ʺZEOʺ) Joseph Chapman.  Beard brought suit under 42 U.S.C. § 1983 alleging that 

defendants violated his Equal Protection rights under the Fourteenth Amendment by 

enforcing zoning restrictions against him while failing to enforce the same restrictions 

against other individuals who purportedly were similarly situated.    

              We review de novo an award of summary judgment and affirm only if the 

record, viewed in the light most favorable to the non‐moving party, reveals no genuine 

issue as to any material fact and the moving partyʹs entitlement to judgment as a matter 

of law.  See Fed. R. Civ. P. 56(c); Aulicino v. N.Y. City Depʹt of Homeless Servs., 580 F.3d 73, 

79‐80 (2d Cir. 2009).   We assume the partiesʹ familiarity with the underlying facts, the 

procedural history of the case, and the issues on appeal.   

1.     Background 

              Beard owns five acres of land in Monroe, Connecticut, within a 

Residential and Farming District D Zone (ʺRD Zoneʺ).  As a result, the land is subject to 



                                              ‐ 2 ‐ 
numerous restrictions on its use, including limitations on the size of dwellings and the 

activities that may be performed on the property.1  Beard used the land to operate 

numerous businesses, including excavation, trucking and hauling, salvage, loam, 

demolition, and plowing.  He stored three hydraulic excavators, three plow trucks, four 

trailers, a truck tractor, a dump truck, a bulldozer, a bucket loader, a John Deere tractor, 

three back hoes, a loader backhoe, a Bobcat, and a site truck on his property.  

                             On appeal, Beard alleges that the Town did not enforce the zoning 

regulations against the owners of two other properties in Monroe, who he contends 

were engaged in similar activities.  The first property, owned by Kenneth Twombly, is 

eleven acres and is in a Residential and Farming District C Zone.2  Twombly uses his 

property to grow trees and sell compost and mulch, for which he has a state license.  

While there was deposition testimony that Twombly sold topsoil in the past, Chapman 

testified that Twombly had stopped doing so by the time of this suit.  Twombly never 


                                                            
1
  Specifically, land, buildings and other structures located in RD Zones are limited to, among other things: 
ʺA. A single detached dwelling for one (1) family, and not more than one (1) such dwelling per lot. B. 
Farms, nurseries, and greenhouses. C. Roadside farm stands exclusively for the sale of farm produce 
grown on the premises,ʺ and a variety of other purposes, as provided by permit.  Monroe Zoning 
Regulations, Art. III Residential and Farming District C, Section 117‐301 A‐C, Art. IV Residential and 
Farming District D, Sections 117‐400, 401.  In addition, no ʺcommercial or combination registered vehicleʺ 
stored on the property can exceed a one ton capacity and ʺtruck‐tractors, commercial semi‐trailers, and/or 
commercial trailersʺ cannot be parked or stored on RD Zone properties.  Monroe Zoning Regulations, 
Art. III Residential and Farming District C, Section 117‐301 L(3).  Finally, the properties are not permitted 
to have more than ʺone (1) commercial or combination registered vehicle bearing commercial advertising 
parked or stored on the premisesʺ and ʺ[a]ny commercial or combination registered vehicle showing 
commercial advertising shall be garaged or suitably screened.ʺ  Id.   
2 Regulations for RC Zones are identical to those for RD Zones, except that RD Zone restrictions impose 

additional limitations as to lot size.  See Monroe Zoning Regulations, Art. III Residential and Farming 
District D.  


                                                               ‐ 3 ‐ 
operated an excavation, trucking, hauling, snowplowing, scrap metal salvage, or 

demolition business on his property.  He maintains an excavator, a John Deere bucket 

loader, a screener, and a site truck on his property.  His neighbors did not file any 

complaints about his business with the town Zoning Commission.  

              The second property, owned by Blakeman Smith, is also eleven acres and 

in an RD Zone.  Smith uses his land for logging, selling topsoil, raising cows, chickens, 

goats, horses, and pigs.  He also has an excavation business.  He previously sold topsoil, 

but stopped doing so between six and eight years ago.  He stores six excavators, two 

farm trucks, one dump truck, two screeners, and five loaders on the property.  One 

neighbor filed complaints with the Zoning Commission against his business in 2008. 

              According to Beard, sometime in 2007, his neighbors Michael and Teresa 

Bauer (the ʺBauersʺ) complained about Beardʹs activities on his property.  A different 

ZEO investigated the complaint and determined that Beardʹs activities were preexisting 

nonconforming uses.  The ZEO did not issue a cease and desist order.   

              Undeterred, on June 1, 2010, the Bauers filed a civil suit in Connecticut 

state court against Beard for zoning regulation violations and private nuisance.  On 

April 15, 2011, the state court issued a temporary injunction ordering that Beard cease 

and desist from a number of activities, including operating any commercial business on 

his property in violation of the town zoning regulations.  The court also enjoined Beard 




                                            ‐ 4 ‐ 
from parking or storing commercial vehicles exceeding a one‐ton capacity on his 

property.   

               On May 10, 2011, Chapman issued a cease and desist letter directing Beard 

to comply with the state court decision.  Specifically, Beard was instructed to cease and 

desist from operating any excavation, snowplowing, trucking and hauling, scrap metal 

salvage or demolition business, or from engaging in the production for sale of loam or 

topsoil.   

               On May 26, 2011, Beard appealed the cease and desist letter to the Townʹs 

Zoning Board of Appeals (the ʺBoardʺ).  On July 5, 2011, his appeal was denied.  

               On June 30, 2011, the Town and Chapman moved to intervene in the state 

court suit brought by the Bauers seeking enforcement of zoning regulations against 

Beard.  On July 14, 2011, the court granted their motion.   

               On July 21, 2011, Beard filed suit in state court appealing the Boardʹs 

decision to deny his appeal, which was then consolidated with the Bauer suit.   

               On April 18, 2012, the state court ruled in favor of the Bauers and the 

Town and issued a permanent injunction against Beard prohibiting him from operating 

any excavation, hauling, snowplowing, scrap metal salvage, or demolition business, 

mining or quarrying, selling third parties loam or top soil, handling hazardous material 

on his property, or parking or storing more than one commercially registered vehicle on 

his property.  Beard did not appeal.   



                                            ‐ 5 ‐ 
              In October 2013, Beard filed suit in state court alleging that owners of 

other properties in Monroe were similarly situated, but not being subjected to zoning 

enforcement actions.  Defendants removed the suit to federal court.  Defendants then 

moved for summary judgment. The district court granted the motion  

by order dated December 4, 2015.  This appeal followed.  

2.     Discussion 

              We aﬃrm the district courtʹs grant of summary judgment dismissing 

Beardʹs claims substantially for the reasons given in its ruling.  We address two 

arguments Beard raises on appeal.  First, he argues that the district court erred in 

finding that other land owners engaging in similar activities were not similarly situated 

for the purposes of establishing a ʺclass of oneʺ Fourteenth Amendment claim.  Second, 

he argues that the district court erred in finding that the Townʹs intervention in the 

Bauersʹ state court suit did not aﬀect the outcome of that suit.  

              Beard brings his Equal Protection claim under a ʺclass‐of‐oneʺ theory, 

arguing that the Town violated his Fourteenth Amendment rights by prohibiting loam 

manufacturing on his property while permitting others to engage in the same activity 

on their properties.  As this Court has held, ʺa class‐of‐one claim exists ʹwhere the 

plaintiﬀ alleges that she has been intentionally treated diﬀerently from others similarly 

situated and that there is no rational basis for the diﬀerence in treatment.ʹʺ  Analytical 




                                            ‐ 6 ‐ 
Diagnostic Labs, Inc. v. Kusel, 626 F.3d 135, 140 (2d Cir. 2010) (quoting Village of 

Willowbrook v. Olech, 528 U.S. 562, 564 (2000)).   

              Under this theory, the plaintiﬀ bears the burden of showing:  

              (i) no rational person could regard the circumstances of the 
              plaintiﬀ to diﬀer from those of a comparator to a degree that 
              would justify the diﬀerential treatment on the basis of a 
              legitimate government policy; and (ii) the similarity in 
              circumstances and diﬀerence in treatment are suﬃcient to 
              exclude the possibility that the defendants acted on the basis 
              of a mistake.   
               
626 F.3d at 140 (internal quotations and citations omitted); see also Clubside, Inc. v. 

Valentin, 468 F.3d 144, 159 (2d Cir. 2006).  Class‐of‐one plaintiﬀs must show ʺan 

extremely high degree of similarity between themselves and the persons to whom they 

compare themselves.ʺ  Clubside, 468 F.3d at 159; see also Doninger v. Niehoﬀ, 527 F.3d 41, 

53 (2d Cir. 2008); Cordi‐Allen v. Conlon, 494 F.3d 245, 251 (1st Cir. 2007) (ʺThe ʹsimilarly 

situatedʹ requirement must be enforced with particular rigor in the land‐use context 

because zoning decisions ʹwill often, perhaps almost always, treat one landowner 

diﬀerently from another.ʹʺ  (quoting Olech, 528 U.S. at 565 (Breyer, J. concurring))).   

              Beard does not satisfy this high standard of similarity.  First, a reasonable 

factfinder could only conclude that Twombly and Beard were not similarly situated.  

Beard engaged in a number of non‐conforming activities on his property that Twombly 

did not engage in on his property.  These included storing multiple vehicles over one 

ton in capacity (Beard has eight), and conducting excavation, trucking and hauling, 



                                             ‐ 7 ‐ 
salvage, demolition, and snow plowing businesses.  None of these are permitted under 

the zoning restrictions.  While Twombly sold compost and mulch, he did so with a 

permit.  Beard also generated significantly more neighborhood opposition than 

Twombly.  

                 Second, as for Smith, a reasonable factfinder likewise could only find that 

Smith and Beard were not similarly situated.  The district court noted that while there 

were similarities between the activities on Beardʹs and Smithʹs properties, including pre‐

existing non‐conforming uses, there were also significant diﬀerences.  While Smith ran 

an excavation business and created topsoil on his property,  he had not regularly sold 

topsoil or loam since approximately 2009.  His primary business was farming, including 

raising farm animals.  He had never operated a trucking or hauling business, scrap 

metal business, or demolition business on the property.  While Smithʹs neighbor also 

registered complaints against him, the complaints were not as numerous as those 

against Beard.  Thus, the record demonstrates that Smith and Beard were not 

suﬃciently similar to support a finding that the Town improperly denied pre‐existing 

use status to Beard. 

                 Because we find that Beard has failed to establish a cognizable claim 

under the Fourteenth Amendment, we need not reach his second argument on the issue 

of causation. 




                                              ‐ 8 ‐ 
             We have reviewed Beardʹs remaining arguments on appeal and conclude 

they are without merit.  Accordingly, we AFFIRM the judgment of the district court.      

                                         FOR THE COURT: 
                                         Catherine OʹHagan Wolfe, Clerk 




                                          ‐ 9 ‐